PER CURIAM.
The parties to the above numbered and entitled cause by written stipulation filed therein having agreed that the decision of this court in the cause, numbered 7214 [70 F.(2d) 785] on the docket of this court, wherein William E. Herring is petitioner and the Commissioner of Internal Revenue is respondent, will control and be accepted by the parties to the first above numbered and entitled cause as the decision of this court; and this court having rendered its decision in said cause numbered 7214, wherein William E. Herring is petitioner and the Commissioner of Internal Revenue is respondent, whereby the petition for review therein was denied; it is ordered that the petition for review in the first above-mentioned and entitled cause be, and the same is, denied.
SIBLEY, Circuit Judge, dissenting.